IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 00-31134

                               Summary Calendar


ERNEST J. COLONNA, JR.,
                                                     Plaintiff-Appellant,

                                       versus

LARRY G. MASSANARI,
Acting Commissioner of Social Security,
                                                     Defendant-Appellee.




            Appeal from the United States District Court
                For the Western District of Louisiana
                          USDC No. 98-CV-771

                                April 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Ernest    J.   Colonna    appeals      the    denial   of    his    claim   for

Supplemental Security Income benefits. He asserts that the district

court erred in affirming the Commissioner's denial of his claim.

Colonna   contends     that    (1)    the    Appeals     Council    erred    by   not

remanding      the   cause     to    the    Administrative         Law    Judge   for

consideration of new and material evidence; (2) Colonna is entitled

to   reversal    because      the    ALJ    did    not   require    the    examining

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
psychiatrist to submit a mental assessment form; and (3) the

Appeals   Council   improperly   relied         on   the   Medical-Vocational

Guidelines to justify the denial of benefits.

     After   careful   review    of       the   record,    we   AFFIRM   based

substantially on the reasons stated in the magistrate judge's

report, which the district court accepted.1

     AFFIRMED.




     1
       Colonna v. Apfel, No. 2:98-CV-771 (W.D. La. July 18, 2000)
(unpublished).

                                      2